Citation Nr: 1522043	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and if so, whether service connection is warranted.

3.  Entitlement to a rating higher than 10 percent for supraventricular tachycardia prior to January 31, 2013, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a previously assigned 10 percent rating for supraventricular tachycardia, denied service connection for high cholesterol, and declined to reopen a previously denied claim for service connection for hypertension.  The matter has since been transferred to the RO in Wichita, Kansas.

In an April 2014 rating decision, the RO granted a 30 percent rating for supraventricular tachycardia effective from January 31, 2013.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A copy of the hearing transcript is of record.

This appeal has been adjudicated through the electronic Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for enlargement of the heart, residuals of a myocardial infarction, ventricular fibrillation, mitral valve prolapse, mitral regurgitation, cardiovascular disease, and angina pectoris, have been raised by the record in an August 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written statement received in March 2015, and reaffirmed during his hearing, the Veteran withdrew his claim of entitlement to service connection for high cholesterol.

2.  The Veteran did not appeal an April 1975 rating decision that denied service connection for hypertension, but evidence received since this rating decision relates to a previously unestablished element of the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  Prior to January 31, 2013, the Veteran's supraventricular tachycardia was manifested by 1 to 4 episodes of paroxysmal atrial fibrillation per year documented on ECG or Holter monitor, as well as a history of uncontrolled arrhythmia and increased dosages of digoxin medication.

4.  From January 31, 2013, the Veteran is assigned the maximum schedular rating for supraventricular tachycardia.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for service connection for high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The April 1975 rating decision that denied service connection for hypertension is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The criteria for a 30 percent rating for supraventricular tachycardia have been met prior to January 31, 2013; the criteria for a rating higher than 30 percent have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Veteran submitted a written statement in March 2015 indicating he is withdrawing his appeal for service connection for high cholesterol.  He also reiterated this while testifying during his contemporaneous March 2015 videoconference hearing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement in this case is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for its withdrawal from consideration.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim of entitlement to service connection for high cholesterol, and the appeal of this claim is summarily dismissed.  Id.

II.  The Duties to Notify and Assist

As to the remaining claims on appeal, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's claim for hypertension, the Board is reopening this previously denied claim, which represents a full grant of the benefit being decided on appeal.  Therefore, any error in the duty to notify or assist was harmless error.

With respect to the Veteran's claim for an increased rating for supraventricular arrhythmia, he was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his supraventricular arrhythmia.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  New and Material Evidence

Historically, the RO denied service connection for hypertension in an April 1975 rating decision.  The basis of the denial was that the evidence did not demonstrate a current disability or permanent residual after service.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been received since the April 1975 rating decision.  This evidence includes an April 2015 letter from the Veteran's treating VA physician, which diagnoses the Veteran with benign essential hypertension.  This evidence is new, as it was not part of the record at the time of the prior rating decision.  It is also material, as it relates to the basis of the prior denial, namely whether the Veteran has a current disability of hypertension.  When viewed with the other evidence of record, this diagnosis raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, further development by the AOJ is necessary.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's supraventricular arrhythmia is rated under Diagnostic Code (DC) 7010.  He is assigned a 10 percent rating prior to January 31, 2013, and a 30 percent rating from that date.

DC 7010 addresses supraventricular arrhythmias.  A 10 percent rating is assigned for a permanent atrial fibrillation (lone atrial fibrillation); or 1 to 4 episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than 4 episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  The 30 percent rating is the maximum schedular rating available.

VA treatment records dated August 2008 cite a letter from the Veteran's last doctor, who noted uncontrolled arrhythmia and a subsequent increase in the Veteran's digoxin medication.  Additional records from December 2008 reflect that the Veteran's atrial fibrillation was very well-controlled after this digoxin level was increased.

During a September 2009 VA examination, the Veteran reported that his most severe arrhythmia was 1 year ago, for which he was treated in the emergency room.  The Board notes that private treatment records from April 2008 corroborate this account.  The Veteran also reported that he has other, less severe episodes several times per week.

VA records from January 2010 note that the Veteran has been on digoxin and is doing very fine with his sinus rhythm.  Private records from February 2010 document the Veteran's increase in digoxin dosage over the last ten years.

Private records dated May 2011 reflect a positive history of palpitations.  Separate records show transient episodes lasting a few minutes, and that the Veteran sought treatment at a hospital.

Private records dated October 2012 reflect reports of occasional palpitations, and an October 2012 disability benefits questionnaire (DBQ) completed by the Veteran's treating physician noted that he had 1 to 4 episodes of atrial fibrillation in the past 12 months, documented on EKG.

Based on this evidence, the Board finds that a 30 percent rating is warranted prior to January 31, 2013.  While the record does not specifically reflect more than 4 episodes of paroxysmal atrial fibrillation documented by ECG or Holter monitor, it does show that increased dosages of digoxin were required to control the Veteran's condition.  Notably, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, the rating criteria of DC 7010 do not contemplate the use of medication.  When viewed collectively with the Veteran's 1 to 4 episodes of atrial fibrillation documented in the October 2012 DBQ, and the prior history of uncontrolled arrhythmia, the increased use of digoxin medication to control the Veteran's condition reflects an overall level of disability consistent with the higher 30 percent rating.

As noted above, the 30 percent rating is the highest schedular rating available under DC 7010, and therefore ratings in excess of 30 percent are not warranted either before or after January 31, 2013.  Notably, other DCs within 38 C.F.R. § 4.104 allow for higher ratings.  However, DC 7010 specifically addresses the Veteran's service-connected supraventricular tachycardia.  The Veteran is also diagnosed with additional heart disabilities, including coronary artery disease and cardiomyopathy, which are not service-connected.  While the Board has considered Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition, there is no indication that his service-connected tachycardia would be more appropriately rated under a different DC that contemplates symptoms specifically attributed to other, nonservice-connected conditions.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has again considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's supraventricular tachycardia with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's episodes of paroxysmal atrial fibrillation are expressly contemplated by DC 7010.  The 30 percent rating also contemplates some impairment in occupational and daily functioning.  38 C.F.R. § 4.1.  There is no indication that the Veteran's supraventricular tachycardia results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.


ORDER

The appeal for service connection for high cholesterol is dismissed.

The previously denied claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

A 30 percent rating for supraventricular tachycardia is granted prior to January 31, 2013; and a rating higher than 30 percent is denied during the appeal period.  


REMAND

Additional development is necessary prior to adjudicating the Veteran's reopened claim for service connection for hypertension on the merits.

During his March 2015 hearing, the Veteran acknowledged that he was not diagnosed with hypertension during service.  See Hearing Transcript at 10.  Rather, he contends that the condition is associated with his atrial fibrillation and supraventricular tachycardia.  Id.  In support of this contention, the Veteran submitted an April 2015 letter from his VA primary care physician, who stated that hypertension may be related to atrial fibrillation (along with coronary artery disease), but that he was not able to say for sure if one health issue caused another.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the April 2015 opinion is not adequate to establish a link between service-connected supraventricular tachycardia and hypertension.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999).  Nevertheless, a VA examination should be scheduled to assess the relationship, if any, between the Veteran's service-connected heart condition and his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his claimed hypertension disability.  The claims file, including a copy of this remand, must be forwarded to the examiner, who should indicate in his/her examination report that the file was reviewed.  All indicated tests and studies should be completed.

Based on a review of the claims file, a history provided by the Veteran, and the results of the examination, the examiner should offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is caused by, or otherwise the result of, his service-connected supraventricular tachycardia and atrial fibrillation.

The examiner must separately comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is being aggravated by service-connected supraventricular tachycardia and atrial fibrillation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolves with return to the baseline level of disability. 

It is essential that the examiner provide explanatory rationale for these opinions, including citing to specific evidence in the file if necessary.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.

2.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure they are responsive to and in compliance with the directives of this remand.  If not, implement corrective procedures, including by obtaining all necessary additional information.

3.  Then readjudicate the claim for service connection for hypertension in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


